                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                             UNITED STATES DISTRICT COURT                                March 29, 2019
                              SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  HOUSTON DIVISION

CONESCO INDUSTRIES, LTD. d/b/a DOKA §
USA, LTD.,                          §
                                    §
       Plaintiff,                   §
VS.                                 §                CIVIL ACTION NO. 4:18-CV-02851
                                    §
ARNOLD DEVELOPMENT GROUP, LLC, §
                                    §
       Defendant.                   §

                         MEMORANDUM OPINION AND ORDER


I.     INTRODUCTION

       Before the Court is the defendant’s, Arnold Development Group, LLC (the “defendant”)

motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(2) and (3) (Dkt. No. 5), the

plaintiff’s, Conesco Industries, LTD.; d/b/a DOKA USA, LTD. (the “plaintiff”) response to the

defendant’s motion to dismiss (Dkt. No. 18) and the defendant’s reply in support of its motion

(Dkt. No. 20).

II.    FACTUAL BACKGROUND

       The plaintiff is a New Jersey limited partnership doing business in Texas and throughout

the United States. The defendant is a Missouri limited liability corporation. In 2016, the

defendant, represented by its president, Jonathan Arnold, contacted the plaintiff regarding renting

its shoring equipment to assist in constructing a new residential building development in Kansas

City, Missouri. Rather than contracting with the defendant directly, the plaintiff entered into a

contract with the defendant’s general contractor, HarenLaughlin. The contract provided that

HarenLaughlin make monthly payments in exchange for use of the equipment. The contract also

included a forum selection clause mandating that all claims be litigated in Johnson County,


1/4
Kansas. The plaintiff shipped approximately $800,000 worth of equipment from Texas to the

defendant’s construction site in Missouri. During the performance period, the defendant’s

relationship with HarenLaughlin ended. On behalf of the defendant, Mr. Arnold represented that

it would assume the contract. When the plaintiff requested payment from the defendant for use of

the equipment, the defendant refused to pay.

       On June 22, 2018, the plaintiff sued the defendant in the District Court of Harris County

for breach of contract and conversion. On August 17, 2018, the defendant filed a Notice of

Removal to this Court. Now, the defendant moves to dismiss the suit for lack personal

jurisdiction under Rule 12(b)(2) and for improper venue under Rule 12(b)(3).

III.   CONTENTIONS OF THE PARTIES

       A. Defendant’s Contentions

       The defendant contends that the complaint should be dismissed because the court lacks

personal jurisdiction over it. The defendant also maintains that the suit should be dismissed for

improper venue in light of the forum selection clause in the contract. The defendant explains that

the plaintiff alleges that specific jurisdiction applies here instead of general jurisdiction. The

defendant contends, however, that specific personal jurisdiction cannot be asserted because it has

not availed itself to Texas. The defendant explains that it is a New Jersey company and not a

Texas company like the plaintiff, does not have physical presence in Texas and is not developing

any projects in Texas. The defendant adds that the fact that the plaintiff shipped equipment from

Texas is merely a fortuity. Moreover, the defendant explains that there is no indication that

Texas was the hub for the parties’ activities since the project is being constructed in Kansas City,

Missouri.




2/4
       B. Plaintiff’s Contentions

       The plaintiff alleges that jurisdiction over the defendant is proper in Texas under is

specific jurisdiction principles. The plaintiff argues that the defendant availed itself to Texas

jurisdiction when it took the following steps: (1) it researched and found the plaintiff’s shoring

equipment in Texas; (2) it contacted the plaintiff regarding retaining its equipment rental

services; (3) its general contractor entered into an agreement with the plaintiff; and (4) it

assumed the contract. The plaintiff argues that the defendant made an informed choice and

engaged in intentional acts to seek its specific product. The plaintiff contends that the fact that

the property went to Missouri is not fortuitous.

IV.    DISCUSSION

       The defendant maintains that the complaint should be dismissed for lack of personal

jurisdiction and for improper venue. Fifth Circuit law provides that to demonstrate a prima facie

case for specific personal jurisdiction, the plaintiff must resolve: (1) whether a defendant has

minimum contacts with the forum state, i.e., the non-resident defendant purposefully directed its

activities at Texas as the forum state; and (2) whether a plaintiff’s cause of action arises out of or

relate to the non-resident defendant’s forum-related activities. See Panda Brandywine Corp. v.

Potomac Electric Power Co., 253 F.3d 86, 868 (citing Burger King Corp., 471 U.S. at 472, 105

S. Ct. at 2174; Monkton Ins. Services, Ltd. V. Ritter, 768 F.3d 429 (2014)). “The non-resident’s

purposeful availment ‘must be such that the defendant should reasonably anticipate being haled

into court’ in the forum state.” Ruston Gas Turbines, Inc. v. Donaldson Co. Inc., 9 F.3d 415, 419

(5th Cir. 1993) (quoting Worldwide Volkswagen, 444 U.S. at 297, 100 S. Ct. at 67).

       In the case before the Court, the defendant is a Missouri corporation and the plaintiff is a

New Jersey corporation. The defendant did contact the plaintiff. However, the fact that the




3/4
defendant contacted the plaintiff and communicated with the plaintiff is not adequate to establish

specific jurisdiction. Evergreen Media Holdings, LLC v. Safran Co., 68 F.Supp.3d 664 (2014).

The parties entered into an agreement for services. However, the fact that the defendant entered

into an agreement with a Texas resident does not constitute purposeful availment of Texas

jurisdiction. Id. Moreover, the performance of the contract took place in Kansas City, Missouri

and not Texas. Therefore, the plaintiff fails to prove that the defendant has sufficient minimum

contacts with Texas. Thus, the Court does not have specific personal jurisdiction over the

defendant. Further, the parties agreed that all claims arising out of the contract must be litigated

in Kansas.

V.     CONCLUSION

       Based on the foregoing analysis and discussion, the defendant’s motion to dismiss

pursuant to Rule 12(b)(2) for lack of personal jurisdiction is GRANTED, without prejudice.

Accordingly, the Court does not address the defendant’s motion to dismiss pursuant to Rule

12(b)(3).

       It is so ORDERED.

       SIGNED on this 29th day of March, 2019.


                                                  ___________________________________
                                                  Kenneth M. Hoyt
                                                  United States District Judge




4/4
